408 Pa. 234 (1962)
Commonwealth
v.
Hanover Shoe Farms, Inc., Appellant.
Supreme Court of Pennsylvania.
Argued May 22, 1962.
June 28, 1962.
Before BELL, C.J., MUSMANNO, COHEN, EAGEN and O'BRIEN, JJ.
*235 John McI. Smith, with him Edwin M. Buchen, and Laird and Buchen, and Nauman, Smith, Shissler & Hall, for appellant.
Albert D. Stuart, Assistant Attorney General, with him Richard H. Wagner, Assistant Attorney General, and David Stahl, Attorney General, for Commonwealth, appellee.
OPINION PER CURIAM, June 28, 1962:
The appellant is engaged in the business of breeding, raising and selling "standard bred" harness racing horses, and the providing of breeding or stud services to others for a consideration.
The case involves appellant's liability under the Pennsylvania "Selective Sales and Use Tax Act" of March 6, 1956, P.L. (1955) 1228, as amended, 72 PS § 3403.1 et seq., for a sales tax on: (1) the "stud fees" received; (2) the sales of tangible personal property occurring in Pennsylvania (supplies used and consumed by the appellant in the operation of the business) *236 on which the tax was not paid to the vendor at the time of purchase.
The lower court correctly decided the issues involved, and faultlessly and effectively answered every pertinent question raised by the appellant in this appeal.
Judgment affirmed.
Mr. Chief Justice BELL and Mr. Justice MUSMANNO dissent.
Mr. Justice BENJAMIN R. JONES took no part in the consideration or decision of this case.